DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ After-Final Remarks, Amendments, and Terminal Disclaimer, filed on 4 August 2022 in the matter of Application N° 16/826,366.  Said documents are entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10, 12, 15, 23, and 26 have been canceled.  No claims have been added.
Claims 1 and 20 have been amended.  The limitations previously presented in claim 26 have been amended into independent claims 1 and 20.  Support is provided by the previously presented claims as well as the instant specification (see Spec., ¶[0083]).
No new matter has been added. 
Thus, claims 1-3 and 18-22 are pending allowance for the reasons discussed herein.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
Applicants’ filed amendment follows the telephone interview conducted on 3 August 2022 (see attached PTO-413).  The amendments overcome each of the previously maintained obviousness rejections.  The filed Terminal Disclaimer has been entered, reviewed, and approved, thereby overcoming the previously maintained obviousness-type double patenting rejection.
With the amended limitations in mind, a supplemental search of the prior art was conducted.  The search has elicited no results which either anticipate or render obvious (e.g., by way of teaching or suggesting), the instantly amended invention.  This is to say that the instant pending claims are immediately free and clear of the prior art.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615